COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00501-CR
                              NO. 02-14-00502-CR


ARTHUR DELGADO JR.                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

         FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                TRIAL COURT NOS. 1295164D, 1335924D

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

     Appellant Arthur Delgado Jr. pled guilty to driving while intoxicated–felony

repetition 2 and assault family violence–felony repetition, 3 pled true to an


     1
      See Tex. R. App. P. 47.4.
     2
      See Tex. Penal Code Ann. §§ 49.04, .09 (West Supp. 2014).
     3
      See id. § 22.01(a), (b)(2).
enhancement allegation in each case, and judicially confessed in exchange for

the State’s offer of fifteen years’ confinement and waiver of the remaining

enhancement allegation in each case. The trial court followed the plea bargains,

convicted Appellant of the offenses, and sentenced him to fifteen years’

confinement, with the sentences to run concurrently.

      The trial court’s certification in each case states that the case was plea-

bargained, that Appellant has no right of appeal, and that Appellant waived the

right of appeal. Accordingly, we informed Appellant by letter that these cases

could be dismissed unless he or any party desiring to continue the appeals

showed grounds for continuing them. 4 We received no response. Accordingly,

we dismiss these appeals. 5


                                                 PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 5, 2015




      4
       See Tex. R. App. P. 25.2(a)(2), (d).
      5
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                        2